Citation Nr: 1603799	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual VA clothing allowance for the year 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983, and from September 1990 to November 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee. 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders. The VBMS VA e-folder includes the April 2015 Appellant's Brief from the Veteran's representative. This document has been associated with the Veteran's Veterans Health Administration (VHA) file. The Virtual VA e-folder contains additional VA outpatient treatment records that have not been considered by the VAMC; however, the Veteran has waived initial consideration of the new evidence. 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a clinical determination as to whether the Veteran's back, knees, ankles, and left hand braces meet the criteria for a clothing allowance in accordance with VHA Handbook directives. 

In January 2014, the Veteran was evaluated by VA for a clothing allowance evaluation. The Veteran reported that his braces break his skin out and cause his clothes to wear out and dry rot. The examiner determined that there was no exposed metal on his back or knee braces. The examiner noted that metal was sliding from his left wrist brace. It was concluded that his braces for his back, knees, and wrist were over a year old and a new consultation for the braces was warranted. See the January 2014 VA consultation note. 

Although the January 2014 Statement of the Case (SOC) reports that the January 2014 Board Certified Orthotist determined that the braces tend not to wear out clothing, such conclusion is not accurate based on the findings in the January 2014 report. As it is unclear as to whether the Veteran's braces meet the criteria for entitlement to an annual clothing allowance, an additional clinical determination is required in accordance with the VHA Handbook directives. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inform him that he may submit lay statements or other evidence, including pictures, documenting the medical necessity for the use of the braces for his service-connected disabilities; the extent of his use of the braces; and the excessive wear and tear to clothes due to the use of his braces. The Veteran should be provided an appropriate amount of time to submit this evidence. 

2. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities that require the use of a prosthesis or orthopedic appliance. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the VHA claims file or electronic file. 

A specific request should be made for VA treatment records from the Memphis VA Medical Center in Memphis, Tennessee, dated since January 2013. If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

3. Thereafter, send the Veteran's file to the Under Secretary for Health or designee, e.g., VHA clinician, Prosthetist, Orthotist, or Pharmacist, for a determination as to whether the Veteran's braces meet the criteria for a clothing allowance in accordance with VHA directives. The Veteran's VHA file, electronic file, and a copy of this remand, should be made available and reviewed by the examiner. The clinical determination should reflect that such review was accomplished. 

As indicated above, the designated physician must review the record in conjunction with rendering the requested opinion; however, the Board calls the physician's attention to the following:

* Service connection is in effect for: posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling; fibromyalgia with chronic fatigue syndrome, evaluated as 40 percent disabling; tinnitus, evaluated as 10 percent disabling; and erectile dysfunction associated with PTSD, evaluated as 0 percent disabling. He also receives special monthly compensation based on loss of use of a creative organ.

* The Veteran claims that bilateral metal knee braces, a metal back brace, bilateral ankle braces, a left wrist brace, and a dolomite walker were all appliances needed for his service-connected fibromyalgia with chronic fatigue syndrome; and  the braces wear and tear his clothing and also cause his skin to become sore and break out. 

* In January 2014, the Veteran went to a VA orthotics prosthetics consultation for a clothing allowance evaluation.  The Veteran reported that the braces break him out and cause his clothes to dry rot. The physician noted the Veteran wearing fabric covered bilateral hinged knee braces, with no metal exposed on the knee braces; a fabric covered black elastic brace, with no metal exposed on the back brace; and a left wrist brace from out stock, with metal sliding out of his left wrist splint. He was assessed with fibromyalgia and requested to follow-up with prosthetics for a new consultation of his braces and wrist splint since they were all over a year old. 

All indicated tests and studies must be performed. The designated physician must address the following questions:

(1) Is the use of the Veteran's bilateral knee braces medically necessitated for his service-connected fibromyalgia with chronic fatigue syndrome?

(2) Is the use of the Veteran's back elastic brace medically necessitated for his service-connected fibromyalgia with chronic fatigue syndrome?

(3) Is the use of the Veteran's left wrist brace medically necessitated for his service-connected fibromyalgia with chronic fatigue syndrome?

(4) Is the use of the Veteran's bilateral ankle braces medically necessitated for his service-connected fibromyalgia with chronic fatigue syndrome?

(5) Is the use of the Veteran's bilateral knee braces, back elastic brace, left wrist brace, and bilateral ankle braces required in order to replace, support, or substitute for impaired or missing anatomical parts of the body? 

(5) Do the Veteran's bilateral knee braces, back elastic brace, left wrist brace, and bilateral ankle braces tend to wear out, tear, or otherwise cause irreparable damage to the Veteran's clothing?

The designated physician must consider all of the evidence of record, including the Veteran's lay statements and medical records. If questions one through five above cannot be determined from the Veteran's records, then an examination and/or evaluation should be scheduled. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




